Citation Nr: 1526102	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  13-25 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased rating in excess of 40 percent for service-connected low back disability. 

2.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected low back disability. 

3.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected low back disability. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  

5.  Entitlement to an extraschedular rating for service-connected low back disability.  




REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2012 and March 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The Veteran testified before the undersigned Veterans Law Judge in April 2014.  A transcript of this hearing is associated with the claims file. 

The issues of entitlement to service connection for a right and left knee disability, as well as entitlement to TDIU and entitlement to extraschedular rating for low back disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's low back disability has been productive of painful motion with limited flexion but without unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.

2.  For the entire appeal period, the Veteran's right lower extremity radiculopathy has been productive of no more than mild incomplete paralysis of the sciatic nerve.  

3.  For the entire appeal period, the evidence shows that the Veteran has mild radiculopathy of the left lower extremity that is associated with the service-connected low back disorder.      


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for low back disability have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 5235-5243 (2014).

2.  The criteria for a rating in excess of 10 percent for right lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.321, 4.1, 4.2, 4.7, 4.123, 4.124a, Diagnostic Codes 8520 (2014).
  
3.  The criteria for a disability rating of 10 percent for radiculopathy of the left lower extremity associated with the Veteran's low back disorder have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.321, 4.1, 4.2, 4.7, 4.123, 4.124a, Diagnostic Codes 8520 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify 

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  A standard August 2012 letter satisfied the duty to notify provisions.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  The Veteran's service treatment records and post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional outstanding records specifically related to his back treatment that VA should seek to obtain on his behalf.  

The Veteran was afforded VA examinations in September 2012 and March 2015.  The examination report is adequate to determine the severity of his back condition and associated neurological impairments as the examiner conducted an appropriate evaluation of the Veteran, considered the Veteran's lay contentions and medical history, and noted examination findings as to the severity and the extent of the Veteran's symptoms.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected back condition since he was last examined in March 2015.  As such, a new examination is not warranted.  See 38 C.F.R. § 3.327(a) (2014); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his increased rating and service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ noted the basis of the prior determinations and noted the elements of the claims that were lacking to substantiate the claims.  The VLJ discussed the current severity of the Veteran's back disorder and the impact of his disabilities on his ability to work.  The VLJ identified the issues to the Veteran and asked specific questions directed at identifying whether the Veteran met the criteria for his claims.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or otherwise identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

Applicable Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § §, 4.1 (2014).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45 (2014).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Under the general rating formula for diseases and injuries of the spine, a 10 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, when there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating requires unfavorable ankylosis of the entire spine.

The rating schedule also includes criteria for evaluating intervertebral disc syndrome (IVDS). Under DC 5243, IVDS is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on the Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, DC 5243.  Under the IVDS formula, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A rating of 20 percent is warranted where there are incapacitating episodes with a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A rating of 40 percent is warranted for incapacitating episodes with a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum rating of 60 percent is warranted for incapacitating episodes with a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).
Any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, Note (1).

Analysis

The appeal period before the Board begins in April 2012, the date VA received the claim for increased rating, plus the one-year look-back period.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  

Service connection is in effect for post traumatic chronic lumbosacral strain and currently rated 40 percent for the entirety of the appeal period.  The Veteran contends that his low back disability is more severe than the currently assigned rating and that he is entitled to a higher rating.  However, after reviewing the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's low back disability warrants a rating in excess of 40 percent. 

As noted above, a rating in excess of 40 percent under the general rating formula for diseases and injuries of the spine is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.  Here, there is no evidence of record that states that the Veteran has ankylosis of the lumbar spine.  The Veteran had forward flexion to 85 degrees during a September 2012 VA examination.  He had forward flexion to 50 degrees during a March 2015 VA examination and it was specifically noted in the examination report that he does not have ankylosis.  Moreover, VA and private treatment records do not reveal a history of ankylosis.  VA treatment records note a limitation of lumbar flexion and extension but do not include a diagnosis of ankylosis.  See December 2012 and July 2013 VA treatment records.  He stated that he can go fishing, walk in the mall, and complete chores around the house on occasion; while other days he cannot complete such tasks due to pain.  See September 2012 VA examination report.  The Board notes that he visited the emergency room in December 2014 because of back pain and that he uses a cane on a regular basis.  See March 2015 VA examination report.  Even after considering the Veteran's lay statements regarding functional limitations resulting from pain, flare-ups, and limitation of motion, the Board finds that the evidence of record does not reveal a diagnosis of ankylosis.  Accordingly, the assignment of a rating in excess of 40 percent is not warranted.  

A rating in excess of 40 percent under the formula for rating IVDS based on incapacitating episodes is warranted when there are incapacitating episodes with a total duration of at least 6 weeks during the past 12 months.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).  The September 2012 VA examination report specifically stated that the Veteran had IVDS of the thoracolumbar spine but that he did not have any incapacitating episodes prescribed by a physician over the past twelve months due to IVDS.  The March 2015 VA examination report also provided the indication that there was no physician prescribed bed rest due to IVDS.  The Board acknowledges the Veteran's statements that he is housebound as a result of his back approximately one to two days per week and that he requires rest the remainder of the week.  See April 2014 hearing transcript.  However, the treatment records and VA examination reports do not reveal that the Veteran is prescribed bed rest due to IVDS by a physician totaling at least six weeks during the past twelve months.  As such, an assignment of a rating in excess of 40 percent is not warranted under the formula for rating IVDS based on incapacitating episodes. 

As noted above, any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, Note (1).  

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore, neuritis and neuralgia of that nerve.  38 U.S.C.A. § 4.124a, Diagnostic Code 8520 (2014).  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate, or moderately severe in degree, respectively.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Id.  

The Veteran is currently in receipt of a separate 10 percent rating for radiculopathy of the right lower extremity.  He contends that he is entitled to a higher rating for his right lower extremity radiculopathy and entitled to a separate rating for left lower extremity radiculopathy.    

The Board finds that the Veteran is entitled to a 10 percent rating for radiculopathy of the left lower extremity.  The evidence of record reveals that the Veteran has reported weakness, numbness, and radiating pain in his left leg.  See April 2014 Board hearing transcript.   The March 2015 examination report found that the Veteran had a decreased sensory evaluation of the left foot and toes.  Moreover, a January 2015 VA treatment record noted that the Veteran has sciatica "at times . . ."  Thus, based on the Veteran's competent and credible lay statements regarding his radiating pain of the left leg, as well as the March 2015 examination report and the January 2015 VA treatment record, the Board finds that a 10 percent rating is warranted for radiculopathy of the left lower extremity.   

However, the Board finds that the preponderance of the evidence is against a finding that Veteran's left and right leg radiculopathy is more severe than mild.  The September 2012 VA examiner found that the Veteran had mild intermittent pain and mild numbness of the right lower extremity.  In light of the objective findings and the Veteran's lay statements, the examiner found that the Veteran had "mild" radiculopathy of the right lower extremity.  Upon examination, the Veteran had a negative straight leg raise, normal sensory examination, and no objective findings of radicular symptoms of the left lower extremity.  

A May 2013 VA treatment record found that the Veteran had neurological inventories of the left lower extremity that was grossly intact even though the Veteran's supine straight leg raise test was provocative for sharp pain in the low back when the left hip was flexed to 35 degrees.  VA treatment records report that the Veteran has pain in his lower extremities "once in a while."  See May 2014 VA treatment record.  The Veteran reported occasional weakness in his lower extremities.  See July 2014 and April 2015 treatment records.  Treatment records from January 2015, February 2015, and March 2015 report negative straight leg raise tests but also note "radiation into legs, at times sciatica."    
  
The March 2015 VA examination report provided no indication that the Veteran has radiculopathy of the right or left leg that was more severe than mild.  During the examination, the Veteran reported that he has "electric shocks going down into his legs. . ."  The examiner acknowledged the Veteran's contentions and specifically reviewed VA treatment records regarding the Veteran's complaints that his legs "give out" and that he has numbness in the toes.   However, the objective examination revealed that the Veteran had normal sensation to light touch on the right lower extremity and had a negative straight leg raise test.  

 As such, even after consideration of the Veteran's lay statements, the Board does not find that a rating in excess of 10 percent is warranted for radiculopathy of the right or left lower extremity.        


ORDER

Entitlement to a schedular disability rating in excess of 40 percent for service-connected low back disorder is denied. 

Entitlement to a disability rating in excess of 10 percent for service-connected radiculopathy of the right lower extremity is denied.  

Entitlement to a separate 10 percent rating for radiculopathy of the left lower extremity is granted, subject to the rules and regulations governing the payment of VA monetary benefits.  

REMAND

In regards to the Veteran's service connection claims for right and left knee disabilities, the Board finds that an additional VA examination is warranted.  During the April 2014 Board hearing, the Veteran testified that he twisted both knees while on active duty several times and that he was put on light duty in service.  He also contends that his right and left knee conditions are related to his service-connected back condition.  The Veteran was afforded a VA examination regarding the knees in September 2012 and a VA addendum opinion was obtained in January 2013.  The opinions stated that the Veteran's knee disabilities were not the result of or proximately due to the service-connected back disorder.  These medical opinions are inadequate as they do not provide a discussion regarding whether the right and left knee disabilities were aggravated by the service-connected back disorder.  See El-Amin v. Shinseki¸ 26 Vet. App. 136, 140-41 (2013).  As such, an adequate medical opinion must be obtained upon remand.      
  
The Veteran contends that his knees and service-connected back disability impact his ability to work.  Thus, his claim for a TDIU is inextricably intertwined with the remanded claims for service connection for a right and left knee disability.  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).      

Moreover, any development affecting the TDIU issue may have an impact on the complete picture of the Veteran's service-connected back disability and the effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to an extraschedular rating for service-connected low back disability will also be remanded.  

Additionally, in his August 2013 VA Form 9 and during the April 2014 hearing, the Veteran raised the claims of service connection for a neck disability, hip disability, and feet disability.  It appears that the Veteran contends that these conditions are related to his service-connected back disability and that these conditions all impact his ability to work.  As the Veteran contends that his neck, hip, and feet are related to his service-connected back disability and that these disabilities prevent him from working, the Board finds that appropriate VA examinations should be afforded for these disabilities upon remand since the issue of entitlement to TDIU is currently before the Board.  38 U.S.C.A. § 5103A(g).      

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding pertinent treatment records.  The Veteran should specifically identify any treatment regarding his left and right knee.  Take appropriate measures to request copies of any outstanding records and associate the obtained records with the claims file. 

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, onset, and etiology of his right and left knee disabilities and the impact of his service-connected disabilities on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After associating any pertinent, outstanding records, schedule the Veteran for a VA examination to determine the current nature, onset, and etiology of his right and left knee disability.  The claims file should be made available to and reviewed by the examiner. 

Initially, the examiner should diagnose the Veteran with any right and left knee disability found to be present. 

The examiner should acknowledge the Veteran's lay statement from his April 2014 hearing that he injured his left and right knees during service.  

The examiner shall opine as to whether it is at least as likely as not that the Veteran's right knee disability had its onset in service or is related to service. 

The Veteran's June 1971 induction examination report notes an abnormal left knee.  His left knee is marked normal upon separation from service in April 1973.  The examiner shall indicate the likelihood that the disability worsened during service.  

Moreover, the examiner should opine as to whether it is at least as likely as not that his left or right knee disability was caused or aggravated by his service-connected disabilities.   

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.  

4.  Also schedule the Veteran for a VA examination to determine the current nature, onset, and etiology of any feet, hips, and neck disabilities found to be present. 

In the August 2013 VA Form 9 and at the April 2014 Board hearing, the Veteran stated that his feet, hips, and neck disabilities are interrelated with his back disability.  

The examiner should opine as to whether it is at least as likely as not that his feet, hips, and neck disabilities were caused or aggravated by his service-connected disabilities, specifically his back disability.   

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.  

5.  Then, have the Veteran undergo an appropriate VA examination, to be conducted, if possible, by a VA vocational specialist, if available, to determine the impact of his service-connected disabilities on his ability to work.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  

After reviewing the record and conducting any necessary tests, the examiner should identify limitations imposed by the Veteran's service-connected disabilities, e.g., the limitations and restrictions imposed by his service-connected impairments such as sitting, standing, walking, lifting, carrying, pushing, and pulling.  

6.  Then readjudicate his service connection claims for right knee and left knee disabilities.  Thereafter, readjudicate the claim of entitlement to TDIU and extraschedular consideration for service-connected back disability.  If the benefits before the Board remain denied, the Veteran must be furnished a Supplemental Statement of the Case.  The Veteran must be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.    

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


